Citation Nr: 0711327	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-35 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to basic eligibility 
for Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The appellant claims to have served with the Armed Forces of 
the Philippines during World War II; however, his service 
with any of the components of the United States Armed Forces 
is at issue.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that new and 
material evidence to reopen a previously denied claim of 
entitlement to basic eligibility for VA benefits was not 
received.  


FINDINGS OF FACT

1.  In a June 1995 decision, the RO denied basic eligibility 
to VA benefits because the National Personnel Records Center 
(NPRC) was unable to verify that the appellant performed any 
valid service in the Commonwealth Army of the Philippines, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1995 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's June 1995 rating decision and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

By means of an August 2004 Statement of the Case, the RO 
informed the appellant of the type of evidence needed to 
support the claim; i.e. that he needed to provide evidence of 
qualifying service in order to obtain basic eligibility for 
VA benefits.  The RO informed the claimant that they 
requested such information from the NPRC.  The appellant was 
also notified of where to submit relevant evidence, where to 
send the evidence, and what he should do if he had questions 
or needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The originating agency contacted the National Personnel 
Records Center (NPRC) on two occasions to determine if the 
appellant had recognized military service.  The appellant has 
not identified, and the Board is not aware of, any additional 
evidence or information which could be obtained to 
substantiate this claim.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist with regard to 
the appellant's claim.

The Board is satisfied that the originating agency properly 
processed the appellant's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, there are certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).

As shown below, the appellant lacks status as a veteran.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

II. New and Material Evidence

In a June 1995 rating decision, the RO denied entitlement to 
basic eligibility for VA benefits.  The basis of the denial 
was that the National Personnel Records Center (NPRC) 
certified that the appellant had no valid military service 
during World War II in the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the 
service of the United States Armed Forces.  A notice of 
disagreement was not received within the subsequent one-year 
period.

Currently, the appellant continues to contend that he has the 
requisite qualifying service in the Commonwealth Army of the 
Philippines, including recognized guerrilla service in the 
service of the United States Armed Forces.  

Additional evidence has been added to the record.  
Specifically, the appellant submitted an AGNR2, Certification 
from the Armed Forces of the Philippines, dated March 2003.  
The document infers that the appellant was born on May [redacted], 
1919, served in the USAFFE from November 1941 to May 1946, in 
"H" Co 2nd Bn 11th Inf.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended, effective for claims filed on or after 
August 29, 2001.  This amendment is applicable in the instant 
case as the amendment applies prospectively to claims filed 
on or after August 29, 2001, and this claim was so filed.  
See 38 C.F.R. § 3.156(a).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
NPRC confirmed that the claimant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The June 1995 RO decision is final.  38 U.S.C.A. § 7105. 

It is noted that the appellant's original claim form, 
received at the RO in October 1994, listed the appellant's 
birthday as May [redacted], 1919; however, a May 1978 AGNR2 
certification, submitted as supporting documentation with his 
claim form, listed the appellant's birthday as May [redacted], 1917.  
Then, in a statement received at the RO in August 1996, the 
claimant listed his birthday as May [redacted], 1919.  

Since the prior final decision, evidence has been added to 
the claims file.  As noted above, the additional evidence of 
record consists of another certification from the Armed 
Forces of the Philippines, Office of the Adjutant General, 
inferring that the claimant serviced USAFFE from November 
1941 to May 1946.  This document lists the appellant's 
birthday as May [redacted], 1913.  Based on the information submitted, 
the RO attempted once again to verify the veteran's service.  
A January 2005 response from the NPRC once again stated that 
the claimant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The additional evidence is not new and material.  The 
certification from the Armed Forces of the Philippine is 
duplicative of prior information of record at the time of the 
prior denial and cannot, by law, provide the requisite proof 
of service.  The NPRC endorsement to the RO's request for 
certification, which could, by law, provide the requisite 
proof of service, verifies that the veteran does not have 
qualifying service.  Consequently, it does not provide a 
reasonable possibility of substantiating the claim.   

In sum, the veteran has submitted irrelevant and duplicate 
evidence.  The only thing that is not duplicative about the 
additional evidence added to the record is a showing of yet 
another birth date for this claimant.  In his most recent 
claim, received in January 2004, the veteran listed his birth 
date as May [redacted], 1913.  That date does not correspond to 
previous listed birth dates of May [redacted], 1919, May [redacted], 1917, or 
May [redacted], 1919.  The records in the claims file now show four 
different dates of birth for his claimant, as noted above.  

Evidence submitted since the RO's June 1995 decision, by 
itself or when considered with previous evidence of record, 
while it relates to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's June 1995 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of entitlement to basic 
eligibility for VA benefits is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


